The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1, 2, 4 and 6-20 are pending in the Claim set filed 5/11/2021.
Claims 1, 4, 7, 8 and 9 have been amended.
Claims 3 and 5 are cancelled.
Applicants elected the species of porous tantalum in the reply filed on 10-20-2020.
Herein, claims 1, 2, 4 and 6-20 are for examination to the extent that they read on porous tantalum.
The following office action contains NEW GROUNDS of Rejection necessitated by Applicant’s claim amendments.

Withdrawn Rejections
The rejection of claims 1-20 under 35 U.S.C. 103(a) as being unpatentable over Ruan et al (US 201300116791) in view of Shimko et al (Effect of Porosity on the Fluid Flow Characteristics and Mechanical Properties of Tantalum Scaffolds, J.Biomed.Mater.Res. B Appl. Biomater. 73, p.315. 2005, cited in IDS filed 12/29/2018, Cite No. 5) is withdrawn in view of the claim amendments.

NEW GROUNDS of Rejection
(necessitated by claim amendments)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 4, 6-8 and 12-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ruan et al (US 201300116791, of record) and Shimko et al (Effect of Porosity on the Fluid Flow Characteristics and Mechanical Properties of Tantalum Scaffolds, J.Biomed.Mater.Res. B Appl. Biomater. 73, p.315. 2005, cited in IDS filed 12/29/2018, Cite No. 5) in view of Ochoa et al (Permeability evaluation of 45S5 Bioglasss-based scaffolds for bone tissue engineering, Journal of Biomechanics, 42, p.257, February, 2009).
Regarding claims 1, 2, 4, 6-8 and 12-17,
Ruan teaches a porous tantalum used for medical implantation comprising a foam structure with three-dimensional interconnecting pores and produced by mixing a solution made by organic binder and dispersant and tantalum powder to form tantalum slurry, casting the tantalum slurry into a organic foam body through impregnation until the pores of the organic foam body are filled, drying the impregnated organic foam body with the tantalum slurry to remove the dispersant, degreasing the dried organic foam body to separate the organic binder and the organic foam body from the dried tantalum slurry in a protective environment of inert gas, vacuum sintering the dried tantalum slurry to obtain a porous sintered body, and vacuum annealing then treating the porous sintered body with normal post-treatments to obtain the porous tantalum. Accordingly, the 
 Ruan differs from the claims in that the document does not teach permeability of the porous tantalum. 
However, Shimko cures the deficiency. Shimko teaches a porous tantalum metal grafting material (Trabecular Metal™) comprising porosities ranging from 66% to 88% wherein the tantalum scaffold intrinsic permeability ranged from 2.1 × 10−10 to 4.8 × 10−10 m2 and tangent elastic modulus ranged from 373 MPa to 2.2 GPa. Both intrinsic permeability and tangent elastic modulus closely matched porosity‐matched cancellous bone specimens from a variety of species and anatomic locations. Scaffold yield stress ranged from 4 to 12.7 MPa and was comparable to bovine and human cancellous bone (Abstract; (Figure 2; also See p.317; Results and Discussion on p.319; See entire document). Notably, Fig. 2 shows porous tantalum 
-10 to 6.2 x 10-10 in the porosity range of 90-95% as taught by Shimko (2005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a porous tantalum comprising porosities ranging from 66% to 88% wherein the tantalum scaffold intrinsic permeability ranged from 2.1 × 10−10 to 4.8 × 10−10 m2, and permeability in the range K = 5.2 x 10-10 to 6.2 x 10-10 in the porosity range of 90-95% by following the guidance provided by the teachings of Ruan and Shimko, as a whole, in view of Ochoa. Furthermore, a tantalum material having permeability ranged from 2.1 × 10−10 (i.e., 0.21 x 10-9 m2) to 4.8 × 10−10 m2 (i.e., 0.48 × 10−9 m2) for a porosity ranging from 66% to 88% as taught by the cited references, as a whole, do not overlap with the claimed 0.54 x 10-9 (i.e., 5.4 x 10-10) but are close enough that one skilled in the art would have expected them to have the same properties. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05. Furthermore, tantalum material having a permeability in the range K = 5.2 x -10 m2 (i.e., 0.52 x 10-9 m2) to 6.2 x 10-10 (i.e., 0.62 x 10-9 m2) in the porosity range of 90-95% as made obvious by the cited references, as a whole, would encompass a claimed porous tantalum material having a permeability in range of 0.57 x 10-9 m2 and 0.6 x 10-9 m2. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). Accordingly, absent a showing of criticality or unexpected results supported by scientific and or clinical data the claimed porous tantalum does not constitute a patentable distinction over the prior art. One skilled in the art could readily determine the optimal conditions to provide physical features in order to achieve a desired goal, such as targeted permeability properties that compare to reported values for human and bovine trabecular bone to provide improved porous tantalum material, as instantly claimed, that can be used for medical implantation without undue experimentation. As MPEP 2144.05 recites ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization. Moreover, the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation for those skilled in the art to determine where in a disclosed set of percentage ranges is 
From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Ruan, Shimko and Ochoa, as a whole.

Response to Arguments
Applicants argue that none of the cited references teach a cavity wall of an upper-level pore cavity formed by surrounding a three-dimensional space is constituted by a porous material of a lower-level pore cavity such that the lower-level pore cavity are positioned within the cavity wall of the upper-level pore cavity. Ruan does not disclose the spatial location between large pores and small pores. Further, it is possible to increase a permeability of the hierarchical porous material for medical implant to at least "more than 0.54x10-9 m2 of Claim 1, which meets the requirement of human body implant materials for permeability. Further, Ruan addresses a very different problem than the present invention. Ruan aims to improve the mechanical properties, such as ductility, of porous tantalum materials. Given the completely different aims of the present invention and Ruan, one having ordinary skill in the art would not have any reason to modify Ruan to achieve the specific combination of pore sizes and spatial characteristics recited in claim 1.

Applicant’s arguments have been fully considered but they are not persuasive, because Ruan teaches providing a porous tantalum material comprising a foam impregnation process as is performed by instantly claimed invention. Moreover, Ruan teaches that the porous tantalum has well-distributed interconnecting pores comprising varied pores over arrange of 150-500 μm, wherein it necessarily follow that the three dimensional structure would comprise a lower-level pore cavity such that the lower-level pore cavity are positioned within the cavity wall of the upper-level pore cavity, absence evidence to the contrary. Moreover, Ruan teaches the porous tantalum comprises a permeability that makes obvious the claimed permeability in instant claim 1. Thus, the structural effects observed by Applicant would have been latent to the porous tantalum material as made obvious by the prior art of Ruan, Shimko and Ochoa, as a whole. The fact that Applicants have recognized another effect and/or advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be Obvious, Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). −10 to 4.8 × 10−10 m2 and 5.2 x 10-10 to 6.2 x 10-10 as demonstrated by the teachings of Ruan and Shimko and Ochoa, as a whole, which makes obvious the claimed permeabilities in claims 1, 2, 4, 6-8 and 12-17. Also, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (In re Kahn, 78 USPQ2d 1329, 1336, Federal Circuit 2006). Furthermore, the rejections are based on the combination of references; accordingly, one cannot show nonobviousness by attacking the references individually. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It would necessarily follow that the porous tantalum material as taught by Ruan, Shimko and Ochoa, as a whole, comprising a range of porosity and permeability that encompasses the claimed values for the identical properties would provide a porous tantalum material that is structurally indistinguishable from the claimed porous material. These particular three dimensional structural features would be the natural result of the combination of the prior art elements. Inherency is appropriate in an obviousness analysis "when the limitation at issue is the 'natural result' of the combination 

Conclusions
Claims 1, 2, 4, 6-8 and 12-17 are rejected.

Allowable Subject Matter
Claims 9-11 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626